DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 1 recites “the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode” contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not mention nor provide support for “the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. [U.S. Patent No. 5,781,091] in view of Kashino et al. [JP 60-241210] and Lee et al. [U.S. Pub. No. 2015/0061817].
Regarding Claim 1, Krone et al. shows a coil component (Figs. 1-17) comprising: 

a coil core (30) embedded in the insulating layer so as to surround a predetermined region (see Figs. 1-17); 
a coil electrode (42, 42, 40) wound around the coil core (see Figs. 1-17, Col. 4, Lines 37-50).
Krone et al. does not explicitly disclose the coil core is in the shape of an annular ring having a gap therein, an input electrode designed for external connection, disposed on one of a first principal surface and a second principal surface of the insulating layer, and connected to a first end of the coil electrode via a first extended wire; and an output electrode designed for external connection, disposed on one of the first principal surface and the second principal surface of the insulating layer, and connected to a second end of the coil electrode via a second extended wire, wherein the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode, and one of the input electrode and the output electrode is disposed inside the coil core, or in the predetermined region, in a plan view.
Kashino et al. shows a device (Figs. 1-4 and Drawings 1-2 below) teaching and suggesting an input electrode (10c’) designed for external connection (see Figs. 1-4), disposed on one of a first principal surface (top surface) and a second principal surface (bottom surface) of the insulating layer (9), and connected to a first end (one end of one element 10b or first end E1, see Drawing 1 below) of the coil electrode (10b) via a first extended wire (10c); and an output electrode (10a’) designed for external connection (see Figs. 1-4), disposed on one of the first principal surface and the second principal surface of the insulating layer (see Figs. 1-4), and connected to a second end (one end of another element 10b or second end E2, see Drawing 1 below) of the coil electrode (10b) via a second extended wire (10a), wherein the input electrode (10c’) is larger than the first end (one end of one element 10b or first end E1, see Drawing 1 below) of the coil electrode (see Figs. 1-2 and Drawings 1-2 below, line L1 of element 10c’ is 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an input electrode designed for external connection, disposed on one of a first principal surface and a second principal surface of the insulating layer, and connected to a first end of the coil electrode via a first extended wire; and an output electrode designed for external connection, disposed on one of the first principal surface and the second principal surface of the insulating layer, and connected to a second end of the coil electrode via a second extended wire, wherein the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode, and one of the input electrode and the output electrode is disposed inside the coil core, or in the predetermined region, in a plan view as taught by Kashino et al. for the device as disclosed by Krone et al. to have a compact design to reduce manufacture size which contribute to improvement of cooling capacity (see English translation).
Krone et al. in view of Kashino et al. does not explicitly disclose the coil core is in the shape of an annular ring having a gap therein.
Lee et al. shows a coil component (Figs. 7-9) teaching and suggesting the coil core (70) is in the shape of an annular ring (Paragraphs [0120], [0143], [0149]) having a gap (71) therein (see Figs. 7-9).

Regarding Claim 3, Kashino et al. shows the other of the input electrode and the output electrode (10a’, 10c’) is also disposed inside the coil core in a plan view (see Figs. 1-4).
Regarding Claims 7 and 15, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Lee et al. as applied to claims 1 and 3 above, and further in view of Toida [JP 2014-127512].
Regarding Claim 2, Krone et al. in view of Kashino et al. and Lee et al. shows the claimed invention as applied above but does not show the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer.
Toida shows a device (Fig. 6 with teachings from Figs. 1-5) teaching and suggesting the other of the input electrode and the output electrode (another element 13a) is disposed outside the coil core in a plan view (see Fig. 6, another element 13a is disposed outside of element 12 in a plan view); and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer (see Fig. 6, both elements 13a are disposed on top surface of element 11). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the 
Regarding Claim 14, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Lee et al. as applied to claims 1 and 3 above, and further in view of Okamoto et al. [WO 02-080203].
Regarding Claim 2, Krone et al. in view of Kashino et al. and Lee et al. shows the claimed invention as applied above but does not show the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer.
Okamoto et al. shows a device (Figs. 10-11) teaching and suggesting the other of the input electrode and the output electrode (2) is disposed outside the coil core in a plan view (see Fig. 10); and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer (see Fig. 10, both elements 1, 2 are disposed on top surface). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer as taught by Okamoto et al. for the device as disclosed by Krone 
Regarding Claim 14, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claims 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Lee et al. as applied to claims 1 and 3 above, and further in view of Harrison et al. [U.S. Pub. No. 2009/0002111].
Regarding Claims 5 and 12, Krone et al. shows the coil electrode includes a plurality of first wiring traces (42) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of first wiring traces being arranged on the first principal surface (top surface) of the insulating layer (12, 36) in a winding axis direction of the coil electrode (see Figs. 1-17), 
a plurality of second wiring traces (43) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of second wiring traces being arranged on the second principal surface (bottom surface) of the insulating layer (12, 36) in the winding axis direction of the coil electrode (see Figs. 1-17) so as to form a plurality of pairs with the respective first wiring traces (see Figs. 1-17, elements 42, 43 form a plurality of pairs), 
a plurality of inner conductors (inner elements 40) disposed inside the coil core (see Figs. 1-17), the plurality of inner conductors each being configured to connect the first end (inner end) of one of the first wiring traces (42) to the first end (inner end) of each of the second wiring traces (43) forming a pair with the one of the first wiring traces (see Figs. 1-17), and 
a plurality of outer conductors (outer elements 40) disposed outside the coil core (see Figs. 1-17), the plurality of outer conductors each being configured to connect the second end (outer end) of one of the first wiring traces (42) to the second end (outer end) of one of the 
Krone et al. in view of Kashino et al. and Lee et al. does not explicitly disclose each of the inner conductors and the outer conductors comprises a metal pin. 
Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the inner conductors (inner side elements 108) and the outer conductors (outer side elements 108) comprises a metal pin (Paragraph [0034]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the inner conductors and the outer conductors comprises a metal pin as taught by Harrison et al. for the device as disclosed by Krone et al. in view of Kashino et al. and Lee et al. to facilitate electrical connections to achieve desirable operating characteristics for coupling.
Regarding Claim 17, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al., Lee et al., and Toida or Okamoto et al. as applied to claim 2 above, and further in view of Harrison et al. [U.S. Pub. No. 2009/0002111].
Regarding Claim 11, Krone et al. shows the coil electrode includes a plurality of first wiring traces (42) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of first wiring traces being arranged on the first principal surface (top surface) of the insulating layer (12, 36) in a winding axis direction of the coil electrode (see Figs. 1-17), 
a plurality of second wiring traces (43) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of second wiring traces being arranged on the second principal 
a plurality of inner conductors (inner elements 40) disposed inside the coil core (see Figs. 1-17), the plurality of inner conductors each being configured to connect the first end (inner end) of one of the first wiring traces (42) to the first end (inner end) of each of the second wiring traces (43) forming a pair with the one of the first wiring traces (see Figs. 1-17), and 
a plurality of outer conductors (outer elements 40) disposed outside the coil core (see Figs. 1-17), the plurality of outer conductors each being configured to connect the second end (outer end) of one of the first wiring traces (42) to the second end (outer end) of one of the second wiring traces (43) adjacent to each of the second wiring traces forming a pair with the one of the first wiring traces (see Figs. 1-17).
Krone et al. in view of Kashino et al., Lee et al., and Toida or Okamoto et al. does not explicitly disclose each of the inner conductors and the outer conductors comprises a metal pin. 
Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the inner conductors (inner side elements 108) and the outer conductors (outer side elements 108) comprises a metal pin (Paragraph [0034]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the inner conductors and the outer conductors comprises a metal pin as taught by Harrison et al. for the device as disclosed by Krone et al. in view of Kashino et al., Lee et al., and Toida or Okamoto et al. to facilitate electrical connections to achieve desirable operating characteristics for coupling.




Claims 1, 3, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. [U.S. Patent No. 5,781,091] in view of Kashino et al. [JP 60-241210] and Rao [U.S. Pub. No. 2007/0090916].
Regarding Claim 1, Krone et al. shows a coil component (Figs. 1-17) comprising: 
an insulating layer (12, 32 or 36); 
a coil core (30) embedded in the insulating layer so as to surround a predetermined region (see Figs. 1-17); 
a coil electrode (42, 42, 40) wound around the coil core (see Figs. 1-17, Col. 4, Lines 37-50).
Krone et al. does not explicitly disclose the coil core is in the shape of an annular ring having a gap therein, an input electrode designed for external connection, disposed on one of a first principal surface and a second principal surface of the insulating layer, and connected to a first end of the coil electrode via a first extended wire; and an output electrode designed for external connection, disposed on one of the first principal surface and the second principal surface of the insulating layer, and connected to a second end of the coil electrode via a second extended wire, wherein the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode, and one of the input electrode and the output electrode is disposed inside the coil core, or in the predetermined region, in a plan view.
Kashino et al. shows a device (Figs. 1-4 and Drawings 1-2 below) teaching and suggesting an input electrode (10c’) designed for external connection (see Figs. 1-4), disposed on one of a first principal surface (top surface) and a second principal surface (bottom surface) of the insulating layer (9), and connected to a first end (one end of one element 10b or first end E1, see Drawing 1 below) of the coil electrode (10b) via a first extended wire (10c); and an output electrode (10a’) designed for external connection (see Figs. 1-4), disposed on one of the first principal surface and the second principal surface of the insulating layer (see Figs. 1-4), and 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an input electrode designed for external connection, disposed on one of a first principal surface and a second principal surface of the insulating layer, and connected to a first end of the coil electrode via a first extended wire; and an output electrode designed for external connection, disposed on one of the first principal surface and the second principal surface of the insulating layer, and connected to a second end of the coil electrode via a second extended wire, wherein the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode, and one of the input electrode and the output electrode is disposed inside the coil core, or in the predetermined region, in a plan view as taught by Kashino et al. for the device as disclosed by Krone et al. to have a compact design to reduce manufacture size which contribute to improvement of cooling capacity (see English translation).
Krone et al. in view of Kashino et al. does not explicitly disclose the coil core is in the shape of an annular ring having a gap therein.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the shape of an annular ring having a gap therein as taught by Rao for the coil core as disclosed by Krone et al. in view of Kashino et al. to reduce heat dissipation and protection from damaging fringe fields to increase inductance (Paragraphs [0012], [0027]).
Regarding Claim 3, Kashino et al. shows the other of the input electrode and the output electrode (10a’, 10c’) is also disposed inside the coil core in a plan view (see Figs. 1-4).
Regarding Claims 7 and 15, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Rao as applied to claims 1 and 3 above, and further in view of Toida [JP 2014-127512].
Regarding Claim 2, Krone et al. in view of Kashino et al. and Rao shows the claimed invention as applied above but does not show the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer.
Toida shows a device (Fig. 6 with teachings from Figs. 1-5) teaching and suggesting the other of the input electrode and the output electrode (another element 13a) is disposed outside the coil core in a plan view (see Fig. 6, another element 13a is disposed outside of element 12 in a plan view); and both the input electrode and the output electrode are disposed on one of the 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer as taught by Toida for the device as disclosed by Krone et al. in view of Kashino et al. and Rao to simplify design to easily determine the input and output electrode of the device and obtaining desirable operating characteristics for inductances.
Regarding Claim 14, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42).

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Rao as applied to claims 1 and 3 above, and further in view of Okamoto et al. [WO 02-080203].
Regarding Claim 2, Krone et al. in view of Kashino et al. and Rao shows the claimed invention as applied above but does not show the other of the input electrode and the output electrode is disposed outside the coil core in a plan view; and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer.
Okamoto et al. shows a device (Figs. 10-11) teaching and suggesting the other of the input electrode and the output electrode (2) is disposed outside the coil core in a plan view (see Fig. 10); and both the input electrode and the output electrode are disposed on one of the first principal surface and the second principal surface of the insulating layer (see Fig. 10, both elements 1, 2 are disposed on top surface). 

Regarding Claim 14, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claims 5, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al. and Rao as applied to claims 1 and 3 above, and further in view of Harrison et al. [U.S. Pub. No. 2009/0002111].
Regarding Claims 5 and 12, Krone et al. shows the coil electrode includes a plurality of first wiring traces (42) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of first wiring traces being arranged on the first principal surface (top surface) of the insulating layer (12, 36) in a winding axis direction of the coil electrode (see Figs. 1-17), 
a plurality of second wiring traces (43) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of second wiring traces being arranged on the second principal surface (bottom surface) of the insulating layer (12, 36) in the winding axis direction of the coil electrode (see Figs. 1-17) so as to form a plurality of pairs with the respective first wiring traces (see Figs. 1-17, elements 42, 43 form a plurality of pairs), 
a plurality of inner conductors (inner elements 40) disposed inside the coil core (see Figs. 1-17), the plurality of inner conductors each being configured to connect the first end 
a plurality of outer conductors (outer elements 40) disposed outside the coil core (see Figs. 1-17), the plurality of outer conductors each being configured to connect the second end (outer end) of one of the first wiring traces (42) to the second end (outer end) of one of the second wiring traces (43) adjacent to each of the second wiring traces forming a pair with the one of the first wiring traces (see Figs. 1-17).
Krone et al. in view of Kashino et al. and Rao does not explicitly disclose each of the inner conductors and the outer conductors comprises a metal pin. 
Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the inner conductors (inner side elements 108) and the outer conductors (outer side elements 108) comprises a metal pin (Paragraph [0034]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the inner conductors and the outer conductors comprises a metal pin as taught by Harrison et al. for the device as disclosed by Krone et al. in view of Kashino et al. and Rao to facilitate electrical connections to achieve desirable operating characteristics for coupling.
Regarding Claim 17, Krone et al. shows the coil core (30) has a ring-shaped structure (toroidal and annular is ring-shaped structure, claim 1, Col. 3, Lines 32-42). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krone et al. in view of Kashino et al., Rao, and Toida or Okamoto et al. as applied to claim 2 above, and further in view of Harrison et al. [U.S. Pub. No. 2009/0002111].
Regarding Claim 11, Krone et al. shows the coil electrode includes a plurality of first wiring traces (42) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of 
a plurality of second wiring traces (43) each having a first end (inner end) disposed inside the coil core (see Figs. 1-17) and a second end (outer end) disposed outside the coil core (see Figs. 1-17), the plurality of second wiring traces being arranged on the second principal surface (bottom surface) of the insulating layer (12, 36) in the winding axis direction of the coil electrode (see Figs. 1-17) so as to form a plurality of pairs with the respective first wiring traces (see Figs. 1-17, elements 42, 43 form a plurality of pairs), 
a plurality of inner conductors (inner elements 40) disposed inside the coil core (see Figs. 1-17), the plurality of inner conductors each being configured to connect the first end (inner end) of one of the first wiring traces (42) to the first end (inner end) of each of the second wiring traces (43) forming a pair with the one of the first wiring traces (see Figs. 1-17), and 
a plurality of outer conductors (outer elements 40) disposed outside the coil core (see Figs. 1-17), the plurality of outer conductors each being configured to connect the second end (outer end) of one of the first wiring traces (42) to the second end (outer end) of one of the second wiring traces (43) adjacent to each of the second wiring traces forming a pair with the one of the first wiring traces (see Figs. 1-17).
Krone et al. in view of Kashino et al., Rao, and Toida or Okamoto et al. does not explicitly disclose each of the inner conductors and the outer conductors comprises a metal pin. 
Harrison et al. shows a device (Figs. 1a-1g) teaching and suggesting each of the inner conductors (inner side elements 108) and the outer conductors (outer side elements 108) comprises a metal pin (Paragraph [0034]).
 Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have each of the inner conductors and the outer conductors comprises a metal pin as taught by Harrison et al. for the device as disclosed by Krone et al. in 

    PNG
    media_image1.png
    427
    627
    media_image1.png
    Greyscale

Drawing 1

    PNG
    media_image2.png
    389
    265
    media_image2.png
    Greyscale

Drawing 2
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Kashino et al. does not show “an input electrode designed for external connection, disposed on one of a first principal surface and a second principal surface of the insulating layer, and connected to a first end of the coil electrode via a first extended wire; and an output electrode designed for external connection, disposed on one of the first principal surface and the second principal surface of the insulating layer, and connected to a second end of the coil electrode via a second extended wire, wherein the input 
Applicant stated the support for the amendments “the input electrode is larger than the first end of the coil electrode and the output electrode is larger than the second end of the coil electrode” is found at least in Paragraph [0021] in the published application. However, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837